IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ETHAN KEDDELL,1                            §
                                               §
          Respondent Below,                    §   No. 152, 2019
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    LAURA KEDDELL,                             §   File No. CN15-06087
                                               §   Petition No. 15-34614
          Petitioner Below,                    §
          Appellee.                            §
                                               §
                                               §

                               Submitted: April 15, 2019
                               Decided:   April 23, 2019

Before STRINE Chief Justice; SEITZ and TRAYNOR, Justices.


                                       ORDER

         After consideration of the notice to show cause and the response, it appears to

the Court that:

         (1)    On April 5, 2019, the appellant (“Husband”) filed a notice of appeal

from a Family Court order dated and docketed February 21, 2019. Under Supreme

Court Rule 6(a)(i), a timely notice of appeal should have been filed on or before

March 25, 2019.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)      On April 8, 2019, the Senior Court Clerk issued a notice directing

Husband to show cause why this appeal should not be dismissed as untimely filed.

In his response to the notice to show cause, Husband attributes the untimeliness of

the notice of appeal to the facts that he had to proceed pro se on appeal because he

was unable to continue paying his former counsel, English is not his first language,

and he is unfamiliar with the legal system.

      (3)      Time is a jurisdictional requirement. 2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.3 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements. 4 Nor is an appellant’s lack of

language proficiency sufficient to warrant the equitable tolling of the time to file an

appeal. 5 Unless an appellant can demonstrate that the failure to file a timely notice

of appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.6

      (4)      Husband has not demonstrated that his failure to file a timely notice of

appeal is attributable to court-related personnel. Consequently, this case does not


2
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
3
  Supr. Ct. R. 10(a).
4
  Rogers v. Morgan, 2019 WL 168667 (Del. Jan. 10, 2019); Taylor v. Powell, 2015 WL 2452916
(Del. May 20, 2015).
5
  Lagunes-Diaz v. State, 2014 WL 4930687 (Del. Sept. 30, 2014); Quintero v. State, 2008 WL
697599 (Del. Mar. 17, 2008).
6
  Rogers, 2019 WL 168667; Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                            2
fall within the exception to the general rule that mandates the timely filing of a notice

of appeal. The appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Gary F. Traynor
                                         Justice




                                           3